Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the applicant's remarks, filed 12/21/2021, with respect to the 35 USC § 112(b) rejections of claims 1-6 have been fully considered and are persuasive.  The rejections of 06/24/2021 has been withdrawn. 
Applicant's arguments filed 12/21/2021 with respect to the 35 USC § 103 rejections of claims 1-6 have been fully considered but they are not persuasive. 
Regarding the argument presented starting on page 4 and going through page 6 of the applicant’s remarks, the applicant states that Ambati, Norrby, and Liao do not teach a mapping of the retinal locations associated with various field angles (defined as part S in figure 8). It is stated that the provided references do not teach a remedying of the peripheral performance in intraocular lenses. It is argued that the optical coherence tomography would not teach an evaluation and determining of a shape of the retina.  Examiner disagrees.  As per [0013] of Ambati, the OCT imaging is disclosed to take cross section pictures of the retina. From here, examiner argues that, as the OCT imaging would be measuring properties of the retina, the imaging of the OCT would provide benefit with respect to determining where to position a lens, as the details of the retina determined by said OCT would impact the optimal position of an IOL.  It is agreed that Ambati, Norrby, and Liao do not teach a specific use for increasing the peripheral performance of an intraocular lens, but this specific function was not specifically mentioned in claim 1.  With respect to arguments against Norrby and Liao, it is argued that Norrby and Liao would not be combinable with Ambati. Examiner disagrees. Regarding the argument against Norrby, it is unclear how the specific mathematical processing of Norrby would not be applicable to that of Ambati. While the examiner does note that this argument .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambati (US Pub No.: 2021/0030531) in view of Norrby (US Pub No.: 2011/0082542) and Liao (US Pub No.: 2010/0211170).
Regarding claim 1, Ambati discloses a method to design and manufacture an intraocular lens (disclosed in the abstract), comprising an optical part (optical lens part disclosed in [0020] and shown in figure 6A) and a haptics part (part 630A in figure 6A is disclosed as a haptic section in [0093]), in which the optical part comprises an anterior surface and a posterior 
However, Ambati does not disclose using a mathematical fit that can determine a shape of a retina.  However, Norrby teaches a determination of the shape of the retina using a mathematical fit to an aspherical surface that contains the measured points (a mathematical modeling of the eye is disclosed in the abstract, with an evaluation of a retina disclosed in [0017]. It also stands to reason that the mathematical modeling of the cornea in the abstract could be applied to the retina). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mathematical modeling of Norrby into the device of Ambati as the mathematical modeling method was a known alternative to the OCT interferometry of Ambati.  Additionally, incorporating a modeling like the one found in Norrby would allow for a calculation of aberrations on the corneal surface (in [0018]) that would improve the image formed on the retina of the eye (as per [0017])).
Additionally, Ambati in view of Norrby do not teach the optical powers of the anterior and posterior power of the IOLs described therein.  Instead, Liao teaches an instance in which the optical part comprises an anterior surface with negative refractive power and a posterior surface with positive refractive power (in [0201], Liao discloses an IOL with an anterior viewing element with a positive viewing power and a posterior portion with a negative viewing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the refractive power of the IOL such that the posterior portion would be positive and the anterior portion would be negative as this would have been a design choice implemented by the manufacturer of the IOL based on routine skill and what was required by an eye of a patient). 
It then would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the refractive powers of Liao into the combination of Ambati and Norrby in order to use a known technique to a known device ready for improvement to yield predictable results. Additionally, the optical power ranges in [0201] for Liao are larger than the ranges of Ambati and Norrby as (being 0 to -25 diopters for the negative lens and anywhere less than 55 diopters for the positive lens) which allows for a wide range of optical powers to be provided by the IOL of Liao to then treat a wider range of optical deficiencies. As such, the device of Liao will add in an obvious improvement into the combination of Norrby and Ambati while yielding predictable results as Liao, Norrby, and Ambati are all in the same field of endeavor.  
Regarding claim 3, Ambati in view of Norrby and Liao teaches a method to design and manufacture an intraocular lens according to claim 1,  and Ambati further discloses that the intraocular lens is manufactured by molding (Ambati discloses a molding to manufacture an IOL in [0077]).
Regarding claim 4, Ambati in view of Norrby and Liao teaches a method to design and manufacture an intraocular lens according to claim 1, and Ambati further discloses that the intraocular lens is manufactured by machining (Ambati discloses a machining to manufacture an IOL in [0080]).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ambati (US Pub No.: 2021/0030531) in view of Norrby (US Pub No.: 2011/0082542) and Liao (US Pub No.: 2010/0211170) in further view of Buhren (US Pub No.: 2016/0302660).
Regarding claim 2, Ambati, Norrby and Liao do not teach a calculation of a length S that is realized in an eye model.  Instead, Buhren teaches an instance in which the calculation of the length S for each field angle is realized in an eye model corresponding the average physiological eye as an approximation of the patient's eye (it stands to reason that the determination of the arc length of Ambati can then be implemented into the eye model of the abstract of Buhren. Said eye model would show a detailed topography of the eye, as disclosed in [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the eye model of Burhren into the devices of Ambati and Norrby as the model of Buhren would be generated based off of detected data points (data collection is used to generate an eye model as implied for [0015], these data points could come from the OCT of Ambati) to provide a means to visualize said data with respect to standard eye models (implied in [0020]-[0021], wherein use of standard models are claimed but specific parameters of said models are replaced with parameters taken from a patient’s eye). As a visualization of data would be beneficial, one with ordinary skill in the art at the time of filing would have found it obvious to incorporate the models of Buhren into Ambati and Norrby. 
Regarding claim 5, Ambati in view of Norrby, Liao, and Buhren teaches a method to design and manufacture an intraocular lens according to claim 2, and Ambati further discloses that the intraocular lens is manufactured by molding (Ambati discloses a molding to manufacture an IOL in [0077]).
Regarding claim 6, Ambati in view of Norrby, Liao and Buhren teaches a method to design and manufacture an intraocular lens according to claim 2, and Ambati further discloses that the intraocular lens is manufactured by machining (Ambati discloses a machining to manufacture an IOL in [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawu (US Pub No.: 2017/0196682) discloses a manufacturing of an IOL with cast molding in [0011], Bunau (US Pub No.: 2016/0345825) discloses a method for selecting an IOL involving ray tracing [0020]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774